8 F.3d 31
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Thomas M. BUEHLER, Defendant-Appellant.
No. 93-30009.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 6, 1993.*Decided Oct. 21, 1993.

Before:  BEEZER, KOZINSKI, and KLEINFIELD, Circuit Judges.


1
MEMORANDUM**


2
The judgment is affirmed for the reasons stated in the Magistrate Judge's Opinion Following Bench Trial of June 22, 1992.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Buehler's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the court of this circuit except as provided by 9th Cir.R. 36-3